DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16537372 received on 8/9/2021. Claims 1-7, 9-10 and 14-23 are cancelled. Claims 8 and 12 are amended. Claims 24-27 are newly added. Claims 11 and 13 are left in original form. Claims 8, 11-13 and 24-27 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 8/9/2021, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claims 8, 11-13 and 24-27 has been withdrawn. 
Allowable Subject Matter
Claims 8 is allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a stand for positioning a mobile device, comprising: a mount configured to receive a mobile device; a height-adjustable upright member coupled to the mount and adjustable to position the mount within a desired height range for users; a lateral member coupled to the upright member; and an imaging target supported by the lateral member and positionable within an imaging range of a mobile device when received in the mount, the lateral member being at least partially resilient to permit predetermined movement of at least the imaging target upon contact with an article being positioned for imaging (claim 8).
Regarding claims 11-13 and 24-27, claims are allowed as being dependent upon an allowed claim, therefore including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887